  Case 17-29103          Doc 65       Filed 02/24/20 Entered 02/24/20 16:02:58         Desc Main
                                        Document     Page 1 of 6


                          UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In Re:

                                                        Case No. 1:17-bk-29103


KATHLEEN LEWANDOWSKI                                    Chapter 13


                                                        Honorable A. Benjamin Goldgar

                                      Debtor(s)

                                        NOTICE OF MOTION

To:       See attached service list

PLEASE TAKE NOTICE that on March 24, 2019 at 9:30 a.m., the undersigned will appear
before the Honorable A. Benjamin Goldgar at the Everett McKinley Dirksen United States
Courthouse, 219 South Dearborn Street, Courtroom 642, Chicago, Illinois and will then and there
present MOTION TO MODIFY PLAN, a copy of which is hereby served upon you.

                                      CERTIFICATE OF SERVICE

I, Joseph Scott Davidson, hereby certify that I caused a copy of this notice and motion to be served,
via electronic case filing to Marilyn O. Marshall, Chapter 13 Trustee and via United States First
Class Mail to all parties listed on the attached service list, on February 24, 2020 before the hour of
5:00 p.m. from the office located at 2500 South Highland Avenue, Suite 200, Lombard, Illinois
60148.

                                                      /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com

                                                      Counsel for Kathleen Lewandowski
                  Case
Label Matrix for local     17-29103
                       noticing         Doc 65 Exeter
                                                 Filed   02/24/20
                                                      Finance           Entered 02/24/20 16:02:58
                                                              LLC Department                           Desc
                                                                                            U.S. Bankruptcy     Main
                                                                                                             Court
0752-1                                              Document
                                               Ascension Capital Group Page  2 of 6         Eastern Division
Case 17-29103                                   P.O. Box 165028                               219 S Dearborn
Northern District of Illinois                   Irving, TX 75016-5028                         7th Floor
Chicago                                                                                       Chicago, IL 60604-1702
Fri Apr 13 11:53:22 CDT 2018
Afni                                            Afni                                          Amita Health Adventist
Attn: Bankruptcy                                Po Box 3097                                   Medical Center PFS
Po Box 3097                                     Bloomington, IL 61702-3097                    PO Box 9246
Bloomington, IL 61702-3097                                                                    Oak Brook IL 60522-9246


Atg Credit Llc                                  CCI/Contract Callers Inc                      Department of the Treasury
1700 W. Cortland St.                            Po Box 3000                                   Internal Revenue Service
Ste. 2                                          Augusta, GA 30914-3000                        Po Box 7346
Chicago, IL 60622-1131                                                                        Philadelphia, PA 19101-7346


Dept Of Ed/582/nelnet                           Dept Of Ed/582/nelnet                         ERC/Enhanced Recovery Corp
121 S 13th St                                   Attn: Claims/Bankruptcy                       Attn: Bankruptcy
Lincoln, NE 68508-1904                          Po Box 82505                                  8014 Bayberry Rd.
                                                Lincoln, NE 68501-2505                        Jacksonville, FL 32256-7412


Exeter Finance Corp                             Exeter Finance Corp                           Exeter Finance LLC
Po Box 166008                                   Po Box 166097                                 c/o AIS PORTFOLIO SERVICES LP
Irving, TX 75016-6008                           Irving, TX 75016-6097                         4515 N Santa Fe Ave Dept APS
                                                                                              Oklahoma City, OK 73118-7901


Grand Canyon University                         HZ CNAC INC                                   Home Choice
3300 W. Camelback Rd.                           DBA CNAC BERWYN                               5501 Headquarters Dr.
Phoenix, AZ 85017-1097                          3227 S. Westnedge Ave.                        Plano, TX 75024-5837
                                                Kalamazoo, MI 49008-2902


(p)ILLINOIS DEPARTMENT OF REVENUE               Merchants Credit                              PNC Bank, NA
BANKRUPTCY DEPARTMENT                           223 W. Jackson Blvd.                          Attn: Bankruptcy Dept.
P O BOX 64338                                   Ste. 700                                      Po Box 489909
CHICAGO IL 60664-0338                           Chicago, IL 60606-6914                        Charlotte, NC 28269


Sterling Uni                                    US Department of Education c/o Nelnet         Weltman, Weinberg & Reis Co., LPA
Po Box 300639                                   121 South 13th Street, Suite 201              180 N. LaSalle St.
Fern Park, FL 32730-0639                        Lincoln, NE 68508-1911                        Suite 2400
                                                                                              Chicago, IL 60601-2704


Joseph S Davidson                               Kathleen Lewandowski                          Marilyn O Marshall
Sulaiman Law Group, Ltd.                        2111 S. 51st Ave                              224 South Michigan Ste 800
2500 S. Highland Ave                            Apt. #2                                       Chicago, IL 60604-2503
Suite 200                                       Cicero, IL 60804-2337
Lombard, IL 60148-7103

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604-2027
                  Case 17-29103           Doc 65       Filed 02/24/20 Entered 02/24/20 16:02:58                      Desc Main
                                                         Document     Page 3 of 6
                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Illinois Department of Revenue
Bankruptcy Unit
Po Box 19035
Springfield, IL 62794-9035




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Dept Of Ed/582/nelnet                             (d)Exeter Finance LLC Department                     End of Label Matrix
121 S. 13th St.                                      Ascension Capital Group                              Mailable recipients   27
Lincoln, NE 68508-1904                               P.O. Box 165028                                      Bypassed recipients    2
                                                     Irving, TX 75016-5028                                Total                 29
  Case 17-29103        Doc 65    Filed 02/24/20 Entered 02/24/20 16:02:58             Desc Main
                                   Document     Page 4 of 6


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:

                                                       Case No. 1:17-bk-29103


 KATHLEEN LEWANDOWSKI                                  Chapter 13


                                                       Honorable A. Benjamin Goldgar

                                  Debtor(s)

                          DEBTOR’S MOTION TO MODIFY PLAN

          NOW COMES, KATHLEEN LEWANDOWSKI (the “Debtor”), through undersigned

counsel, pursuant to 11 U.S.C. §1329 moves this Court to Modify Chapter 13 Plan, and in support

thereof, states as follows:

          1.   On September 28, 2017, Debtor filed a voluntary petition for relief under Chapter

13 of the Bankruptcy Code [Doc. #1].

          2.   On December 19, 2017, an Order Confirming Plan was entered [Doc. #39].

          3.   Debtor’s confirmed plan provides:

               Section D. Payments by debtor to the trustee; plan term and completion

               1. Initial plan term. The debtor will pay to the trustee $1,421.00 monthly
               for 60 months for total payments, during the initial plan term, of $85,260.00.

                                                    ***

               Section E. Disbursements by the trustee

               8. General unsecured claims (GUCs). All allowed nonpriority unsecured
               claims, not specially classified, including unsecured deficiency claims
               under 11 U.S.C. § 506(a), shall be paid, pro rata, ■ in full.
  Case 17-29103       Doc 65     Filed 02/24/20 Entered 02/24/20 16:02:58         Desc Main
                                   Document     Page 5 of 6


       4.      On May 22, 2018, Debtor’s confirmed plan was modified to (1) defer Debtor’s

$5,684.00 default; and (2) increase payments to $1,527.00 for the remaining plan term [Doc. 34].

       5.      On April 30, 2019, Debtor’s confirmed plan was modified to (1) defer Debtor’s

$6,108.00 default; and (2) increase payments to $1,673.00 for the remaining plan term [Doc. 61].

       6.      Once more, Debtor fell behind.

       7.      On January 31, 2020, the Chapter 13 Trustee filed a Motion to Dismiss Case for

Failure to Make Plan Payments [Doc. 62].

       8.      Thereafter, Counsel for Debtor learned that (1) on February 21, 2018, Debtor’s

2012 Ford Focus was involved in an accident and was determined to be “totaled,” and (2) on March

6, 2018, State Farm Mutual Automobile Insurance Company paid $5,652.91 to Exeter Finance

LLC (“Exeter”).

       9.      Exeter did not withdraw Claim 5-1.

       10.     Instead, Exeter unjustly received $2,469.38 in payments.

       11.     On February 14, 2020, Debtor filed an Objection to Claim 5-1, seeking to

“clawback” $2,469.38 from Exeter.

       12.     Here, Debtor proposes deferring Debtor’s $5,592.00 default, and paying $1,386.00

monthly for the remaining plan term – beginning with Debtor’s March 2020 payment

       13.     Modifying Debtor’s plan won’t prejudice Debtor’s general unsecured creditors, as

they will continue to be paid in full (as provided by Debtor’s confirmed plan).
  Case 17-29103      Doc 65     Filed 02/24/20 Entered 02/24/20 16:02:58           Desc Main
                                  Document     Page 6 of 6


       WHEREFORE, Debtor respectfully requests the Court enter an Order Modifying

Debtor’s Chapter 13 Plan to defer the $5,592.00 default; and set Debtor’s payments at $1,386.00

for the remaining plan term; and grant any other relief deemed appropriate and equitable.

Dated: February 24, 2020                            Respectfully submitted,

                                                    KATHLEEN LEWANDOWSKI

                                                    By: /s/ Joseph S. Davidson

                                                    Joseph S. Davidson
                                                    SULAIMAN LAW GROUP, LTD.
                                                    2500 South Highland Avenue
                                                    Suite 200
                                                    Lombard, Illinois 60148
                                                    +1 630-575-8181
                                                    jdavidson@sulaimanlaw.com
